                           Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                               )
               UNITED STATES OF AMERICA                                        )
                                                                                       JUDGMENT IN A CRIMINAL CASE
                                   v.                                          )
                                                                               )
                        DWIGHT FORDE                                                   Case Number:            1: 18-cr-00339-PAC-5
                                                                               )
                                                                               )       USM Number: 62483-050
                                                                               )
                                                                               )        Matthew Myers 212-986-5900
                                                                               )       Defendant's Attorney
THE DEFENDANT:
!Y1 pleaded guilty to count(s)      -11- " ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                 Offense Ended

18 U.S.C. § 1349                  Conspiracy to Commit Wire Fraud                                                   8/15/2019         II




       The defendant is sentenced as provided in pages 2 through              _ _7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Refo1m Act of 1984.
D The defendant has been found not guilty on count(s)
IY1 Count(s)    All open counts D                              is     0 are dismissed on the motion of the United States.
                ~===-==~------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                   3/3/2021
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge




                                                                                                         Paul A. Crotty, U.S.D.J.
                                                                              Name and Title of Judge


                                                                                                                   3/4/2021
                                                                              Date
                          Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 2 of 7

AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                    Judgment- Page   -~2~_ of   7
DEFENDANT: DWIGHT FORDE
CASE NUMBER: 1:18-cr-00339-PAC-5

                                                             IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 Thirty (30) Months on Ct. II




      0   The court makes the following recommendations to the Bureau of Prisons:
          That the defendant be designated to a facility as close as possible to New York.




      D The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

           D   at    __________                  •    a.m.     D   p.m.     on

           D   as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D   before 2 p.m. on

           D   as notified by the United States Marshal.

           D   as notified by the Probation or Preu·ial Services Office.



                                                                   RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                          to

at                                                   with a ce11ified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
                           Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 3 of 7

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                            Judgment-Page _ __,,__ of _ __.____
DEFENDANT: DWIGHT FORDE
CASE NUMBER: 1:18-cr-00339-PAC-5
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) Years.




                                                    MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the cou1t
            0 The above drug testing condition is suspended, based on the coutt's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.    1.1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution.   (check if applicable)
5.     ii'! You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense.   (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this cout1 as well as with any other conditions on the attached
page.
                        Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 4 of 7

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A ~ Supervised Release
                                                                                              Judgment-Page
DEFENDANT: DWIGHT FORDE
CASE NUMBER: 1: 18-cr-00339-PAC-5

                                       STANDARD CONDITIONS OF SUPERVISION
As pmt of your supervised release, you must comply with the following standard conditions of supervision, These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially rep01ting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must rep01t to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pe1mission from the
     comt or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     anangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pe1mission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the pennission of the comt.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscomts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ __
                        Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 5 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                          Judgment-Page   _5__   of _   __,_7_ _
DEFENDANT: DWIGHT FORDE
CASE NUMBER: 1:18-cr-00339-PAC-5

                                         SPECIAL CONDITIONS OF SUPERVISION
 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless you are in compliance with the installment payment schedule.

 You must provide the probation officer with access to any requested financial information.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer,
 and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants
 that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 You are to be supervised in the district of residence.
                            Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 6 of 7
AO 2458 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment- Page _       _,6,,____   of   7
 DEFENDANT: DWIGHT FORDE
 CASE NUMBER: 1:18-cr-00339-PAC-5
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution                                               AVAA Assessment*              JVTA Assessment**
 TOTALS              $   100.00               $    150,000.00               $                           $                            $



 D      The determination ofrestitution is defened until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned P,ayment, unless specified othe1wise in
        the priority order or perc,ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States 1s paid.

 Name of Payee                                                     Total Loss***                        Restitution Ordered      Priority or Percentage
   ** UNDER SEAL**                                                                $2,430,771.05                  $150,000.00




TOTALS                                  $                 2,430,771.05                              150,000.00
                                                                                         $- - - - - - ~---


 D       Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ill   the interest requirement is waived for the          D       fine    ill   restitution.

         D     the interest requirement for the       D     fine       D     restitution is modified as follows:

 * Amy, Vickydnd Andy Child Pornography Victim Assistance Act of 2018, Pub. L.No.115-299.
 ** Justice for victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                            Case 1:18-cr-00339-PAC Document 340 Filed 03/04/21 Page 7 of 7
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                                Judgment- Page - ~ - of
 DEFENDANT: DWIGHT FORDE
 CASE NUMBER: 1:18-cr-00339-PAC-5

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetaty penalties is due as follows:

 A      fll    Lump sum payment of$         200 100.00               due immediately, balance due

               D    not later than                                       , or
               D    in accordance with D       C,        D    D,     D    E, or    D F below; or

 B      D      Payment to begin immediately (may be combined with                 DC,     OD,or       D F below); or

 C      D      Payment in equal      _ _ _ _ _ (e.g.. weekly. monthly, quarterly) installments of $ ______ over a period of
                             (e.g., months or years), to commence _______ (e.g.. 30 or 60 days) after the date of this judgment; or

 D      D      Payment in equal _ _ _ _ _ (e.g.. weekly, monthly, quarterly) installments of $ ____ over a period of
              _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D      Payment during the te1m of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      D      Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetaty penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Ill    Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                    Joint and Several             Corresponding Payee,
        (including defendant number)                           Total Amount                      Amount                       if appropriate

        18cr339                                                    150,000.00            2,430,771.05


 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 [;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
        Fifty (50) Thousand dollars in U.S. Currency.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
